Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Stephen F Swinton, Reg. No. 53,661 on April 25, 2022.  

The application is amended as follows: 

Amendments to the Claims:
The claims will replace all prior versions, and listings, of claims in the application:
21. (Currently Amended) A system for early predicting of impending data overflow situations in data networks, comprising:
a) one or more sensors being networked computers that do not provide services, for collecting monitored data regarding network traffic volume from content providers to an Internet Service Provider (ISP) entering or exiting the ISP via peering autonomous systems connected to the ISP via physical links;
b) one or more processors executing one or more deep learning models, being adapted to:
c) identify over said data network being handovers alternative peering links, which are not inherent Private Network Interconnects (PNI) between said content providers and said ISP;
d) determine static or dynamic threshold for dataflow anomaly associated with overflow;
e) for each alternative handover, predict impending overflow situation by applying ML algorithms to the collected data that corresponds to said each alternative handover; 
f) providing in advance, an alert to each ISP regarding a situation of the Data overflow and the alternative channels that should be operated in said situation; and 
g 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments in response filed, see pp 8-11, filed on 4/13/2022, with respect to the rejection of claims under 35 U.S.C 103 are persuasive.  Accordingly, the rejection has been withdrawn and the prior art of records do not teach or suggest independent claims filed on 4/13/2022.  

Claims 1-9, 12-21 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN C. TANG
Primary Examiner
Art Unit 2447


/Karen C Tang/
Primary Examiner, Art Unit 2447